        Case 1:19-cr-00690-KPF Document 93 Filed 12/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                             19 Cr. 690 (KPF)

KEVIN GRULLON,                                   SCHEDULING ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      The parties are directed to appear for a change of plea hearing on

December 22, 2020, at 3:00 p.m. The hearing shall take place by video.

Instructions for accessing the videoconference will be shared in advance of the

hearing.

      SO ORDERED.

Dated: December 14, 2020
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge
